    Case 2:19-cv-02054-SK Document 32 Filed 03/01/21 Page 1 of 1 Page ID #:3092




                                                                                  JS-6




                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA



    ALBERT BAUTISTA GUZMAN,                         Case No. 2:19-cv-02054-SK
                    Petitioner,                     JUDGMENT
               v.
    CHRISTIAN PFEIFFER,
                    Respondent.



        Pursuant to the Order Denying Petition and Denying Certificate of
Appealability, IT IS ADJUDGED that the petition for writ of habeas
corpus is denied and that this action is dismissed with prejudice.1




DATED: March 1, 2021                    ___________________________
                                        STEVE KIM
                                        U.S. MAGISTRATE JUDGE




1 Both parties consented to proceed before the undersigned for all proceedings,
including entry of judgment (ECF 12, 18, 19). See 28 U.S.C. § 636(c)(1).
